--------------------------------------------------------------------------------

Exhibit 10.6

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON
UNLESS THE WARRANT AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH
STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE ACT.

WARRANT CERTIFICATE NO.

SILVERADO GOLD MINES LTD.,
A BRITISH COLUMBIA COMPANY
COMMON SHARE PURCHASE WARRANT CERTIFICATE
OCTOBER 10, 2006

THIS IS TO CERTIFY THAT for, value received, TRESHNISH INVESTMENT INC. of
Stockerstrasse 50, PO Box 1861, 8027 Zurich, Switzerland (the “Holder”), shall
have the right to purchase from SILVERADO GOLD MINES LTD., a British Columbia
company (the “Corporation”), ) SHARES 17,543,859 (NO. OF WARRANT fully paid and
nonassessable common shares of the Corporation (the “Common Shares”), subject to
further adjustment as set forth in Section 5 of the Terms and Conditions, at any
time until 5:00 P.M., Pacific time, on the 10th day of October, 2007 (the
“Expiration Date”) at an exercise price (the "Exercise Price") $0.07 US per
share during the period from the date of issuance to the Expiration Date in
accordance with the terms hereof and the Terms and Conditions set forth on the
reverse of this Warrant Certificate, to which the Holder by acceptance of this
Warrant Certificate agrees.

IN WITNESS WHEREOF , the Corporation has caused this Warrant Certificate to be
duly executed and delivered by its duly authorized officer.

--------------------------------------------------------------------------------


 

SILVERADO GOLD MINES LTD.

 

Attest:     By:  


--------------------------------------------------------------------------------

STATEMENT OF TERMS AND CONDITIONS

1.

Exercise of Warrants. This Warrant is exercisable in whole or in partial
allotments of no less than 1,000 shares at the Exercise Price per share of
Common Shares payable hereunder, payable in cash or by certified or official
bank check. Upon surrender of this Warrant Certificate with the annexed Notice
of Exercise Form duly executed, together with payment of the Exercise Price for
the shares of Common Shares purchased, the Holder shall be entitled to receive a
certificate or certificates for the shares of Common Shares so purchased.
Payment of the aggregate Exercise Price must be made in cash or certified funds.
No fractional shares shall be issued in connection with any exercise of this
Warrant. In lieu of the issuance of any fractional share, the Corporation shall
make a cash payment equal to the then fair market value of such fractional share
as determined by the Corporation’s Board of Directors.

2.      Reservation of Shares. The Corporation hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of shares of its Common Shares as shall be
required for issuance upon exercise of this Warrant (the “Warrant Shares”).

3.      Mutilation or Loss of Warrant. Upon receipt by the Corporation of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Corporation will execute and
deliver a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.

4.      Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Corporation, either at law or
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Corporation except to the extent set
forth herein.

5.      Protection Against Dilution. The Exercise Price and the number of shares
which can be purchased by the Holder upon the exercise of this Warrant shall be
subject to adjustment in the events and in the manner following: (1) If and
whenever the shares at any time outstanding shall be subdivided into a greater
or consolidated into a lesser number of shares, the Exercise Price shall be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation, the number of shares which can be purchased upon
the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be. (2) In case of any capital reorganization or
of any reclassification of the capital of the Corporation or in case of the
consolidation, merger or amalgamation of the Corporation with or into any other
company, this Warrant shall after such capital reorganization, reclassification
of capital, consolidation, merger or amalgamation confer the right to purchase
the number of shares or other securities of the Corporation or of the
Corporation resulting from such capital reorganization, reclassification,
consolidation, merger or amalgamation, as the case may be, to which the Holder
of the shares deliverable at the time of such capital reorganization,
reclassification of capital, consolidation, merger or amalgamation, upon the
exercise of this Warrant would have been entitled. On such capital
reorganization, reclassification, consolidation, merger or amalgamation
appropriate adjustments shall be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the Holder of
this Warrant so that the provisions set forth herein shall thereafter be
applicable as nearly as may reasonably be in relation to any shares or other
securities thereafter deliverable on the exercise of this Warrant. (3) The
rights of the Holder evidenced hereby are to purchase shares prior to or on the
date set out on the face of this Warrant. If there shall, prior to the exercise
of any of the rights evidenced hereby, be any reorganization of the authorized
capital of the Corporation by way of consolidation, merger, subdivision,
amalgamation or otherwise, or the payment of any stock dividends, then there
shall automatically be an adjustment in either or both of the number of shares
which may be purchased pursuant hereto or the price at which such shares may be
purchased so that the rights evidenced hereby shall thereafter as reasonably as
possible be equivalent to those originally granted hereby. The Corporation shall
have the sole and exclusive power to make such adjustments as it considers
necessary and desirable. (4) The adjustments provided for herein in the
subscription rights represented by this Warrant are cumulative.

6.      Transfer to Comply with the Securities Act and Other Applicable
Securities Legislation. This Warrant and the Warrant Shares have not been
registered under the Securities Act of 1933, as amended, (the "Act") and have
been issued to the Holder pursuant to Regulation S of the Act on the
representations of the Holder in a subscription agreement executed by the Holder
in favor of the Corporation. Neither this Warrant nor any of the Warrant Shares
or any other security issued or issuable upon exercise of this Warrant may be
sold, transferred, pledged or hypothecated in the absence of an effective
registration statement under the Act relating to such security or an opinion of
counsel reasonably satisfactory to the Corporation that registration is not
required under the Act. Each certificate for the Warrant, the Warrant Shares and
any other security issued or issuable upon exercise of this Warrant shall
contain a legend on the face thereof, in form and substance satisfactory to
counsel for the Corporation, setting forth the restrictions on transfer
contained in this Section. By acceptance of this certificate, the Holder
acknowledges and agrees that: (1) The Holder will only sell the Warrants and the
shares issuable upon exercise of the Warrants (the “Warrant Shares") only in
accordance with the provisions of Regulation S of the Act, pursuant to
registration under the Act, or pursuant to an available exemption from
registration pursuant to the Act; (2) The Corporation will refuse to register
any transfer of the Warrants and the Warrant Shares not made in accordance with
the provisions of Regulation S of the Act, pursuant to registration under the
Act, or pursuant to an available exemption from registration; (3) The Holder
will not engage in hedging transactions except in accordance with the Act.

All certificates representing the Warrant Shares will be endorsed with the
following legend:

“The Securities Represented By This Certificate Have Not Been Registered Under
The Securities Act Of 1933 (The "Act"), And Have Been Issued In Reliance Upon An
Exemption From The Registration Requirements Of The Act Provided By Regulation S
Promulgated Under The Act. Such Securities May Not Be Reoffered For Sale Or
Resold Or Otherwise Transferred Except In Accordance With The Provisions Of
Regulation S, Pursuant To An Effective Registration Under The Act, Or Pursuant
To An Available Exemption From Registration Under The Act. Hedging Transactions
Involving The Securities May Not Be Conducted Unless In Compliance With The
Act.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Act to which the Holder is subject in selling or
transferring any Warrants or Warrant Shares and the Company may refuse to
register any sale or transfer not in compliance with such other securities
legislation.

7.      Payment of Taxes. The Corporation shall not be required to pay any tax
or other charge imposed in connection with the exercise of this Warrant or a
permissible transfer involved in the issuance of any certificate for shares
issuable under this Warrant in the name other than that of the Holder, and in
any such case, the Corporation shall not be required to issue or deliver any
stock certificate until such tax or other charge has been paid or it has been
established to the Corporation’s satisfaction that no such tax or other charge
is due.

8.      Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon, (a) by personal delivery or
telecopy, or (ii) one business day after deposit with a nationally recognized
overnight delivery service such as Federal Express, with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by
written notice to each of the other parties hereto.

HOLDER: At the address set forth above.; CORPORATION: SILVERADO GOLD MINES LTD.,
Attn: Mr. Garry L. Anselmo, President, Suite 505, 1111 W. Georgia St.,
Vancouver, BC, Canada V6E 4M3, Fax: 604-682-3519; with a copy to: CANE O’NEILL
TAYLOR,LLC, Attn: Mr. Michael H. Taylor, 2300 W. Sahara Ave., Suite 500, Box 18,
Las Vegas, NV, USA 89102, Fax: (702) 944-7100.

9.      Governing Law. This Warrant shall be deemed to be a contract made under
the laws of the Province of British Columbia and for all purposes shall be
governed by and construed in accordance with the laws of the Province of British
Columbia applicable to contracts to be made and performed entirely within the
Province of British Columbia.

SUBSCRIPTION FORM

TO:    SILVERADO GOLD MINES LTD., A British Columbia company (the “Corporation”)

The undersigned Holder of the foregoing Warrant (the “Subscriber”) hereby
exercises the right to purchase and hereby subscribes for the number of common
shares of SILVERADO GOLD MINES LTD. set forth below (the “Warrant Shares”) in
accordance with the Terms and Conditions of this Warrant Certificate and hereby
makes payment by cash, certified check or bank draft of the purchase price in
full for the Warrant Shares. Please deliver a warrant certificate in respect of
the warrants referred to in the Warrant Certificate surrendered herewith but not
presently subscribed for to the Subscriber.

The Subscriber represents and warrants to the Corporation that:

  1.

The Subscriber is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not exercising the Warrants or acquiring the Warrant
Shares for the account or benefit of a U.S. Person.

  2.

The Subscriber was not in the United States at the time the Warrants were
exercised.


--------------------------------------------------------------------------------


  3.

The Subscriber acknowledges that the Warrant Shares are “restricted securities”
within the meaning of the Securities Act and will be issued to the Subscriber in
accordance with Regulation S of the Securities Act.

  4.

The Subscriber agrees not to engage in hedging transactions with regard to the
Warrant Shares unless in compliance with the Securities Act.

  5.

The Subscriber agrees that the Company will refuse to register any transfer of
the Warrant Shares not made in accordance with the provisions of Regulation S of
the Securities Act, pursuant to registration under the Securities Act, pursuant
to an available exemption from registration, or pursuant to this Agreement. The
Subscriber acknowledges that the Subscriber has no right to require the
Corporation to register the Warrant Shares under the Act.

  6.

The Subscriber agrees to resell the Warrant Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.

  7.

The Subscriber acknowledges and agrees that all certificates representing the
Warrant Shares will be endorsed with the legend required by the Terms and
Conditions specified by the Warrant Certificate.

DATED this ________________ day of _______________________________, ___________.

Number of Shares Subscribed For:       Signature of Subscriber:       Name of
Subscriber (please print):       Address of Subscriber:  


--------------------------------------------------------------------------------